Citation Nr: 1142386	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-19 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 2, 1982, to August 18, 1982, and from September 1984 to November 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of entitlement to service connection for a low back disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  An October 1986 rating decision denied the appellant's claim of entitlement to service connection for back disorder.

2.  In October 2006, additional personnel records and a DD Form 4856, Developmental Counseling Form, dated in August 1982 during the appellant's initial period of ACDUTRA were received.  These records existed at the time of the RO's October 1986 denial of the appellant's original claim seeking service connection for a back disorder, and the RO's inability to obtain these records at an earlier time was not due to the appellant's failure to provide the RO with sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the appellant's claim seeking service connection for a back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a).  Presumptive periods, such as those pertaining to establishing service connection for arthritis, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

An unappealed rating decision in October 1986 denied the appellant's claim of entitlement to service connection for a back disorder on the basis that the evidence of record did not show that the appellant had a back disorder that was directly related to either of his periods of ACDUTRA.  The relevant evidence of record at the time of the October 1986 rating decision consisted of the appellant's ACDUTRA treatment records.  Specifically, a treatment record dated in October 1984 indicated that the appellant had complained of chronic back pain for the past several years and that he gave a history of being discharged from basic training due to scoliosis two years ago.  X-rays showed minimal right convex scoliosis, and the appellant's pain was diagnosed as low back strain.  X-rays conducted several days later showed the scoliosis series and the lumbar spine series within normal limits.  

The appellant filed a notice of disagreement in December 1986 and was issued a statement of the case in January 1987; however, he did not file a timely appeal following receipt of the statement of the case.  Therefore, the October 1986 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined that the appellant failed to submit new and material evidence sufficient to reopen his claim in its July 2007 rating decision and June 2008 statement of the case, these decisions are not binding on the Board.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In August 2006, a claim to reopen the issue of entitlement to service connection for a low back disorder was received.  Evidence of record received since the October 1986 rating decision includes private medical records dated from 1999 to 2007; personnel records, a DD Form 4856, Developmental Counseling Form, dated in August 1982 during the appellant's initial period of ACDUTRA; and multiple written lay statements from the appellant.  All of the evidence received since the October 1986 rating decision is "new" in that it was not of record at the time of the October 1986 decision.

At the outset, in claims to reopen, if VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  

As the records submitted since the 1986 final rating decision include personnel records and a DD Form 4856, Developmental Counseling Form, dated in August 1982 during the appellant's initial period of ACDUTRA that are relevant to the issue on appeal, VA must reconsider the appellant's claim.  Id.  


ORDER

Reconsideration of the appellant's original claim of entitlement to service connection for a low back disorder is granted.


REMAND

As discussed above, the appellant served fulltime in the Illinois Army National Guard, with periods of ACDUTRA in August 1982 and from September 1984 to November 1984.  However, the only treatment records currently associated with his claims file pertain to these two periods of ACDUTRA.  In order to comply with VA's duty to assist, the Board finds that the RO must attempt to obtain all of the appellant's National Guard records from the appropriate agency.  The appellant's service personnel and clinical records were not obtained when his ACDUTRA treatment records were received prior to the initial October 1986 rating decision.  

In addition, a VA examination is required to determine the nature and etiology of the appellant's current low back disorder.  In making this determination, the appellant is competent to testify that he experienced persistent low back pain since service.  Moreover, the record includes documentation of the appellant being released from training in August 1982 due to unspecified "medical reasons" which the appellant asserts was scoliosis.  A later ACDUTRA treatment record from October 1984 diagnosed minimal scoliosis.  Thus, the low threshold requirement for a VA examination has been met by competent lay evidence in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Accordingly, the case is remanded for the following actions:

1. The RO must submit a request to the appropriate agency to obtain the appellant's National Guard personnel and treatment records.  The RO must also attempt to obtain all of the appellant's service clinical records and service personnel records which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for obtaining and submitting these records for consideration.  The appellant and his representative must then be given an opportunity to respond.

2.  The appellant must be afforded a VA orthopedic examination to determine the nature and etiology of any low back disorder found.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the service and post-service medical records, and with consideration of the appellant's statements, the examiner must provide an opinion as to whether any low back disorder found is related to his periods of ACDUTRA.  If a low back disorder is found to have preexisted military service, the examiner must state if the appellant's ACDUTRA aggravated the preexisting disorder.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  A complete rationale for all opinions must be provided.  The report must be typed.

3.	The RO must notify the appellant that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the appellant of any scheduled VA examination must be placed in the appellant's claims file.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


